DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 01/06/2020. The second listed claim 5 has been renumbered as claim 9. Claims 1-9 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 04/20/2021 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
24
210
220
220a
220c
230
230a
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Specification
The examiner respectfully suggests changing the first word of the title of the invention from “VISUALIZIING” to “VISUALIZING.”
The disclosure is objected to because of the following informalities:
In ¶¶ 35 and 37, reference character 300 should be replaced with reference character 500.
Appropriate correction is required.
The use of the term “BLUETOOTH,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
	Regarding claims 5 and 9:
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered 
Misnumbered claim 5 (the second claim 5) been renumbered as claim 9.
	Regarding claims 7-8:
Claims 7-8 are objected to because of the following informalities:
In claim 7, the phrase “the sensors further comprises” should read “the sensors further comprise.”
In claim 8, the phrase “wherein the at least one infrastructure component being one selected from the group” should read “wherein the at least one infrastructure component is one selected from the group.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0372148 A1), hereinafter Chen, in view of Modi et al. (US 2018/0122231 A1), hereinafter Modi.
Regarding claim 1:
		Chen discloses the following limitations:
“A method for generating a… map of a surface area, the method comprising: receiving, at a hardware processor, sensor data from one or more sensors in communication with the hardware processor and positioned such that the “proximity sensors [that] may detect the curb or adjacent vehicles.” The system includes a controller with a processor for generating a “high definition map compiled from a point cloud or other optical distancing data (e.g., light distance and ranging (LIDAR) data).”)
“determining, at the hardware processor, the speed and location for each one of the one or more traffic participants.” (See at least Chen ¶¶ 23, 29, and 52, which disclose that a server with a processor “may be configured to calculate a traffic parameter based on moving objects in the lanes in image frames from the traffic camera view. The traffic parameter may be a speed of the vehicles or a count of the number of vehicles that are traveling in the frame locations in the two-dimensional view that corresponds to the individual lanes.”)
“generating, at the hardware processor, a 2D map based on the one or more traffic participants.” (See at least Chen ¶¶ 40, 45, 53-54, and FIGS. 3-5, which disclose that the system can use the received data to create a two-dimensional map with arrows that “reflect traffic congestions on the road… The arrows 157 may be animated to move at a speed on the map that is proportional or based on the traffic statistics of the lanes.”)
“generating, at the hardware processor, a 3D map based on the one or more traffic participants.” (See at least Chen ¶¶ 21, 29-32, and 60, which disclose that the “server 125 may be configured to align three-dimensional map data with a video stream from a traffic camera view,” and that “the display 211 displays the traffic parameter in association with the lane of the multi-lane road.”)
“the volume of traffic as a heat map.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic system disclosed by Chen by using a heat map to represent the volume of traffic as taught by Modi, because with this modification, “color may be applied to represent traffic speed relative to the speed limit” or other traffic data collected by the system. (See at least Modi ¶¶ 38 and 66.)
	Regarding claim 2:
Chen in combination with Modi discloses the “method of claim 1,” and Chen further discloses “overlaying the 3D map with traffic participants on an augmented reality map of the stationary objects of the intersection.” (See at least Chen ¶¶ 33-36, 40-42, and FIGS. 3-5, which disclose that the “video stream 132 is augmented using computer vision techniques” and is used to generate the map that is overlaid with “graphical traffic indicators.”)
	Regarding claim 3:
Chen in combination with Modi discloses the “method of claim 1,” and Chen further discloses “overlaying the 3D map with traffic participants on a… map of the stationary objects of the intersection.” (See at least Chen ¶¶ 33-36, 40-42, and FIGS. 3-5, which disclose that the “video stream 132 is augmented using computer vision techniques” and is used to generate the map that is overlaid with “graphical traffic indicators.”)
Although Chen does not specifically disclose the use of a virtual reality map, Modi does teach this limitation. (See at least Modi ¶ 8, which discloses using video data for “future applications that can combine virtual reality and artificial intelligence.”)
“future applications that can combine virtual reality and artificial intelligence in the replaying of traffic activities over maps and pictures suitable for not only human consumption but provide the ability to change parameters that are critical to employing proactive traffic management.” (See at least Modi -¶ 8.)
	Regarding claim 4:
		Chen discloses the following limitations:
“A traffic monitoring system for generating a… map of a surface area, the system comprising: a hardware processor.” (See at least Chen ¶¶ 53-54, which disclose a system with a processor for creating a map based on collected image and traffic data.)
“and hardware memory in communication with the hardware processor, the hardware memory storing instructions that when executed on the hardware processor cause the hardware processor to perform operations comprising: receiving, at a hardware processor, sensor data from one or more sensors in communication with the hardware processor and positioned such that the surface area is within a field of view of the one or more sensors.” (See at least Chen ¶¶ 5, 18, and 62, 71, and 81, which disclose a traffic mapping system with “proximity sensors [that] may detect the curb or adjacent vehicles.” The system includes a memory with a controller that includes a processor for generating a “high definition map compiled from a point cloud or other optical distancing data (e.g., light distance and ranging (LIDAR) data).”
“determining, at the hardware processor, the speed and location for each one of the one or more traffic participants.” (See at least Chen ¶¶ 23, 29, and 52, which disclose that a server with a processor “may be configured to calculate a traffic parameter based on moving objects in the lanes in image frames from the traffic camera view. The traffic parameter may be a speed of the vehicles or a count of the number of vehicles that are traveling in the frame locations in the two-dimensional view that corresponds to the individual lanes.”)
“generating, at the hardware processor, a 2D map based on the one or more traffic participants.” (See at least Chen ¶¶ 40, 45, 53-54, and FIGS. 3-5, which disclose that the system can use the received data to create a two-dimensional map with arrows that “reflect traffic congestions on the road… The arrows 157 may be animated to move at a speed on the map that is proportional or based on the traffic statistics of the lanes.”)
“and generating, at the hardware processor, a 3D map based on the one or more traffic participants.” (See at least Chen ¶¶ 21, 29-32, and 60, which disclose that the “server 125 may be configured to align three-dimensional map data with a video stream from a traffic camera view,” and that “the display 211 displays the traffic parameter in association with the lane of the multi-lane road.”)
“and a display to show the 3D map.” (See at least Chen ¶¶ 57, 60, and 67, which disclose that the system provides a display of the map.)
Chen does not specifically disclose that the generated map is a heat map. However, Modi does teach this limitation. (See at least Modi ¶¶ 38 and 66, which disclose representing “the volume of traffic as a heat map.”)
“color may be applied to represent traffic speed relative to the speed limit” or other traffic data collected by the system. (See at least Modi ¶¶ 38 and 66.)
	Regarding claim 5:
Chen in combination with Modi discloses the “system of claim 4,” and Chen further discloses “wherein the operations further comprise overlaying the 3D map with traffic participants on an augmented reality map of the stationary objects of the intersection.” (See at least Chen ¶¶ 33-36, 40-42, and FIGS. 3-5, which disclose that the “video stream 132 is augmented using computer vision techniques” and is used to generate the map that is overlaid with “graphical traffic indicators.”)
	Regarding claim 6:
Chen in combination with Modi discloses the “system of claim 4,” and Chen further discloses the following limitations:
“wherein the operations further include determining traffic participant boundaries based on the… map.” (See at least Chen ¶ 29, which discloses that “lane and road boundaries are detected from the traffic camera images using edge detection and are subsequently aligned with lane models in the map through a sequence of transformation including rotation, scaling and translation.”)
“each boundary identifies traffic lanes, crosswalks, and/or pedestrian lanes of the surface area.” (See at least Chen ¶ 29, which discloses that “lane and road boundaries are detected from the traffic camera images using edge detection and are subsequently aligned with lane models in the map through a sequence of transformation including rotation, scaling and translation.” The detected lane boundaries read on the boundaries identifying traffic lanes recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 6, consistent with the specification, each boundary identifying “traffic lanes, crosswalks, and/or pedestrian lanes of the surface area” is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “traffic lanes” have been addressed here, the claim is still rejected in its entirety.
As was explained regarding claim 4, Chen does not specifically disclose that the generated map is a heat map. However, Modi does teach this limitation. (See at least Modi ¶¶ 38 and 66, which disclose representing “the volume of traffic as a heat map.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic system disclosed by Chen by using a heat map to represent the volume of traffic as taught by Modi, because with this modification, “color may be applied to represent traffic speed relative to the speed limit” or other traffic data collected by the system. (See at least Modi ¶¶ 38 and 66.)
	Regarding claim 7:
Chen in combination with Modi discloses the “system of claim 4,” and Chen further discloses “wherein the sensors further comprises one of: a camera, a radar, a LIDAR, a LADAR, ultrasound, and sonar.” (See at least Chen ¶ 62, which disclose that the “sensors may include GPS, light detection and ranging (LIDAR), radar, and cameras for computer vision.”)
Note that under the broadest reasonable interpretation (BRI) of claim 7, consistent with the specification, the sensors comprising “one of: a camera, a radar, a LIDAR, a LADAR, ultrasound, 
Regarding claim 9:
Chen in combination with Modi discloses the “system of claim 4,” and Chen further discloses “wherein the operations further comprise overlaying the 3D map with traffic participants on a… map of the stationary objects of the intersection.” (See at least Chen ¶¶ 33-36, 40-42, and FIGS. 3-5, which disclose that the “video stream 132 is augmented using computer vision techniques” and is used to generate the map that is overlaid with “graphical traffic indicators.”)
Although Chen does not specifically disclose the use of a virtual reality map, Modi does teach this limitation. (See at least Modi ¶ 8, which discloses using video data for “future applications that can combine virtual reality and artificial intelligence.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic system disclosed by Chen by using virtual reality as taught by Modi, because this modification allows for important “future applications that can combine virtual reality and artificial intelligence in the replaying of traffic activities over maps and pictures suitable for not only human consumption but provide the ability to change parameters that are critical to employing proactive traffic management.” (See at least Modi -¶ 8.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in combination with Modi as applied to claim 4 above, and further in view of Clem et al. (US 2014/0335897 A1), hereinafter Clem.
Regarding claim 8:

“wherein the sensors are secured to at least one infrastructure component.” (See at least Clem ¶¶ 22, 126, and 136, which disclose a system for monitoring traffic conditions which uses “parking portals” that can be “mounted in proximity to one or more parking zones under control of the network, [and] generally includes a detection or sensor module, a display module, and a networking module for communicating with a remote server or cloud-based devices.”)
“and wherein the at least one infrastructure component being one selected from the group consisting of a building, a bridge, a parking structure, and a support structure.” (See at least Clem ¶¶ 22, 126, and 136, which disclose that the system uses “a pole-mounted sensor with protective cover 103, used here for detection of parking space occupancy and identification of a vehicle 104.” This pole that the sensor is mounted to reads on the “parking structure” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 8, consistent with the specification, “at least one infrastructure component being one selected from the group consisting of a building, a bridge, a parking structure, and a support structure” is treated as an alternative limitation. The applicant has elected to use “one selected from the group consisting of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “parking structure” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic system disclosed by Chen in combination 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although the following were not referenced in the prior art rejections, they are still relevant to applicant’s disclosure:
Lynch (US 2016/0163191 A1) teaches a system that collects traffic flow information and then provides a representation of this information using a heat map.
Zheng et al. (US 2013/0151297 A1) teaches a method of analyzing traffic patterns by partitioning an urban area into regions and identifying vehicle locations, and then computing a heat map of the flaws in the urban area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667